Opinion issued February 11, 2010 








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00875-CV
____________

BP AMOCO CHEMICAL COMPANY, Appellant

V.

GLENDA ANN NIX, Appellee



On Appeal from the 10th District Court
Galveston County, Texas
Trial Court Cause No. 07CV0429



MEMORANDUM  OPINION
	Appellant, BP AMOCO Chemical Company, has filed an unopposed motion
to dismiss the appeal.  No opinion has issued.  Accordingly, the motion is granted,
and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Keyes, Sharp, and Massengale .